
	

113 HR 793 IH: Firearm Safety and Buyback Grant Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 793
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Grijalva, Ms. Matsui,
			 Ms. Lee of California,
			 Mr. Cárdenas,
			 Ms. Roybal-Allard,
			 Ms. Hahn, Mrs. Napolitano, Mr.
			 Vargas, Ms. DeLauro,
			 Ms. Norton,
			 Mr. Rush, Mr. Clay, Mr.
			 Sires, Mr. Bishop of New
			 York, Mrs. Carolyn B. Maloney of New
			 York, Mr. McGovern,
			 Mr. Pascrell, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on concealable firearms and to require the Attorney General to
		  establish a firearms buyback grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Firearm Safety and Buyback Grant Act
			 of 2013.
		2.Tax on handgun
			 purchases
			(a)In
			 generalChapter 31 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subchapter:
				
					DConcealable
				Firearms
						
							Sec. 4056. Imposition of tax.
						
						4056.Imposition of
				tax
							(a)In
				generalThere is hereby
				imposed on any retail sale of any concealable firearms a tax equal to 10
				percent of the price for which so sold.
							(b)By whom
				paidThe tax imposed by
				subsection (a) shall be paid by the seller of the concealable firearm.
							(c)Exemption for
				law enforcement uses, etcNo
				tax shall be imposed by this section on the sale of any concealable firearm to
				the Federal Government, or a State or local government.
							(d)DefinitionsFor
				purposes of this section—
								(1)Concealable
				firearmThe term concealable firearm has the meaning
				given the term any other weapon by section 5845.
								(2)Retail
				sale
									(A)In
				generalThe term retail sale means the sale, for a
				purpose other than resale, after manufacture, production, or
				importation.
									(B)Use treated as
				sale
										(i)In
				generalIf any person uses an article taxable under this section
				before the first retail sale of such article, then such person shall be liable
				for tax under this section in the same manner as if such article were sold at
				retail by him.
										(ii)Exemption for
				use in further manufactureParagraph (1) shall not apply to use
				of an article as material in the manufacture or production of, or as a
				component part of, another article to be manufactured or produced by
				him.
										(iii)Computation of
				taxIn the case of any person made liable for tax by paragraph
				(1), the tax shall be computed on the price at which similar articles are sold
				at retail in the ordinary course of trade, as determined by the
				Secretary.
										(iv)1st retail
				sale; determination of priceFor purposes of this section, rules
				similar to the rules of section 4052 shall apply.
										(e)CoordinationThe
				tax imposed by subsection (a) is in addition to any tax imposed by sections
				4181 and
				5811.
							.
			(b)Clarification
			 relating to Indian tribal governmentsSubparagraph (A) of section
			 7871(a)(2) of such Code is amended by striking relating to tax on
			 special fuels and inserting relating to retail excise
			 taxes.
			(c)Clerical
			 amendmentThe table of subchapters for chapter 31 of such Code is
			 amended by adding at the end the following new item:
				
					
						Subchapter D. Concealable
				Firearms.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to sales on
			 or after the 120th day after the date of the enactment of this Act.
			3.Firearms buyback grant
			 program
			(a)In
			 generalThe Attorney General
			 shall establish, in accordance with the provisions of this section, a grant
			 program under which the Attorney General may make grants to eligible entities
			 described in subsection (d)(1) for State, tribal, and local law enforcement
			 agencies to carry out anti-violence campaigns, gun safety campaigns, and
			 firearms buyback programs.
			(b)Firearms buyback
			 program definedFor purposes of this section, the term
			 firearms buyback program means, with respect to a State, tribal,
			 or local law enforcement agency, a program carried out by such agency—
				(1)under which the
			 agency purchases firearms from, or accepts firearm donations made by,
			 individuals;
				(2)the goal of which is to promote
			 anti-violence campaigns, gun safety, and proper disposal of firearms, and to
			 provide a process under which individuals may anonymously turn in firearms to
			 such agency; and
				(3)under which such
			 agency may take measures to identify if a firearm obtained through such program
			 is lost or stolen and may take measures to return any such firearm so
			 identified to the owner of such firearm.
				(c)Applications
				(1)In
			 generalAn eligible entity
			 desiring a grant under this section shall submit to the Attorney General an
			 application for the grant, which shall be in such form and contain, in addition
			 to the information described in paragraph (2), such information as the Attorney
			 General may require.
				(2)Required
			 informationAn application submitted by an eligible entity for a
			 grant under this section, with respect to a firearms buyback program, shall
			 contain assurances to the satisfaction of the Attorney General that—
					(A)in the case of an
			 individual from whom a firearm is obtained under the program—
						(i)in
			 the case such firearm is not a donation, such individual shall be provided a
			 reward in an amount that is not less than $50 and not more than $350 for such
			 firearm; and
						(ii)such individual
			 shall remain anonymous, including by the assurance that the law enforcement
			 agency carrying out such program will not collect or maintain any written
			 record identifying or leading to the identity of the individual as the
			 individual who provided such firearm under the program;
						(B)firearms obtained
			 under the program shall be disposed of in a timely and appropriate manner, as
			 approved by the Attorney General; and
					(C)none of the funds
			 provided through the grant will be used for the promotion of firearm
			 sales.
					(d)Additional
			 definitionsFor purposes of
			 this section:
				(1)Eligible
			 entitiesThe term
			 eligible entity means a State, unit of local government, Indian
			 tribal government, or State, tribal, or local law enforcement agency.
				(2)FirearmThe term firearm has the
			 meaning given such term by section 921(a)(3) of title 18, United States
			 Code.
				(3)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 American Samoa, Guam, and the Northern Mariana Islands.
				(e)Funding
				(1)Authorization of
			 appropriations for fiscal year 2013There is authorized to be appropriated
			 $1,000,000 for fiscal year 2013, in addition to amounts made available under
			 paragraph (2) for such fiscal year, to carry out this section.
				(2)Funds for fiscal
			 year 2013 and subsequent fiscal years from tax on concealable
			 firearmsFor fiscal year 2013 and each subsequent fiscal year,
			 taxes imposed pursuant to section 4056 of the Internal Revenue Code of 1986
			 shall be available, without further appropriation, to the Attorney General to
			 carry out this section.
				
